DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrier et al. (USPUB 2008/0238370).

As to Claim 1, Carrier discloses a battery pack, which is booted when coupled to an external apparatus, comprising: a connector configured to connect the external apparatus and the battery pack (Figure 1A, Elements 1-10); and a booting circuit configured to start operation of the battery pack when the battery pack and the external apparatus are coupled (Paragraph 57), wherein the connector comprises: a (+) output terminal connected to a (+) output terminal of the battery pack (Element 10); a coupling check terminal configured to check whether the external apparatus and the battery pack are coupled (Paragraph 52); a data transceiving terminal configured to tranceive data between the external apparatus and the battery pack (Element 6); and a (−) output terminal connected to a (−) output terminal of the battery pack (Element 1).
As to Claim 7, Carrier discloses an electronic apparatus, which is an external apparatus coupled to the battery pack of claim 1, comprising: a battery coupling part configured to couple the battery pack and the external apparatus, wherein the battery coupling part comprises a conductive member configured to form a current path between the (+) output terminal and the coupling check terminal of a connector (Figure 1A).
As to Claim 8, Carrier discloses the electronic apparatus of claim 7, wherein the conductive member has a predetermined resistance value, and the battery pack, according to the predetermined resistance value, recognizes the type of the external apparatus coupled to the battery pack (Paragraph 48).
As to Claim 9, Carrier discloses an electronic device comprising a battery pack of claim 1 (See Claim 1).
As to Claim 10, Carrier discloses the electronic device of claim 9, wherein the electronic device is any one selected from the group consisting of cellular phones, tablet computers, laptop computers, power tools, wearable electronic apparatuses, electric vehicles, hybrid electric vehicles, plug-in hybrid electric vehicles, and power storage devices (Paragraph 36).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859